Citation Nr: 1606089	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, claimed as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1969 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In September 2015, at a Board videoconference hearing, the Veteran testified from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A complete transcript of the September 2015 hearing is not available because of technical difficulties.  After being notified that a complete transcript of the September 2015 hearing would not be associated with the record, the Veteran was offered the opportunity to schedule a new hearing before the Board.  In a January 2016 letter, the Veteran's representative informed VA that the Veteran does not wish to schedule a new Board hearing, and requested that the appeal be decided based on the evidence of record.


FINDINGS OF FACT

1.  The Veteran has current bilateral upper and lower extremity peripheral neuropathy disabilities.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.

3.  The current bilateral upper and lower extremity peripheral neuropathy disabilities were caused by exposure to herbicides during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral upper and lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for bilateral upper and lower extremity peripheral neuropathy, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain conditions including early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Upper and
Lower Extremity Peripheral Neuropathy

The Veteran contends that current bilateral upper and lower extremity peripheral neuropathy was incurred in service.  Specifically, the Veteran asserts that peripheral neuropathy was caused by exposure to herbicides during service in Vietnam.  See November 2008 VA Form 21-4138.

Initially, the Board finds that the Veteran has current bilateral upper and lower extremity peripheral neuropathy disabilities.  Several letters from the Veteran's private physicians, Drs. S.J. and J.M., discuss a long and well-established diagnosis of peripheral neuropathy affecting both legs and both arms.

The Board next finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  The DD Form 214 clearly reflects service in Vietnam from September 1971 to September 1972 as an Army nurse.  Based on this evidence of service in Vietnam, the Veteran is presumed to have been exposed to the potentially harmful herbicides during service in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to whether the current bilateral upper and lower extremity peripheral neuropathy disabilities were caused by in-service exposure to herbicides.  VA regulations, for purposes of determining whether presumptive service connection is warranted, distinguish between delayed and early onset peripheral neuropathy.  Early onset peripheral neuropathy is included as an enumerated disease associated with herbicide exposure under VA regulatory criteria; however delayed onset peripheral neuropathy is not recognized under VA regulatory criteria as a disease associated with herbicide exposure.  For these reasons, presumptive service connection under 38 C.F.R. § 3.309(e) is warranted only when the peripheral neuropathy was manifested to a degree of 10 percent or more within one year after the date of last herbicide exposure.

While the evidence does not establish when the Veteran's symptoms of peripheral neuropathy manifested to a degree of 10 percent or more, service connection for peripheral neuropathy based on herbicide exposure may still granted with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  Here, the evidence includes a September 2015 letter from Dr. S.J. with the opinion that the Veteran's upper and lower peripheral neuropathy disabilities are more likely than not caused by Agent Orange exposure.  Dr. S.J.'s rationale cites medical research showing that Agent Orange components such as arsenic and other compounds will cause delayed onset of a progressive chronic axonal sensorimotor polyneuropathy, which is consistent with the Veteran's presentation.  Earlier letters from Drs. S.J. and J.M. also support a link between exposure to Agent Orange and peripheral neuropathy; however, the opinions in those letters are stated in terms such as "could be the cause" that limit their probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

For the reasons outlined above, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral upper and lower extremity peripheral neuropathy disabilities were caused by in-service exposure to herbicides.  Accordingly, the criteria for direct service connection for bilateral upper and lower extremity peripheral neuropathy under 38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the Board is granting the claim for service connection for bilateral upper and lower extremity peripheral neuropathy on a direct theory of entitlement, the Board does not reach the theories of presumptive service connection under 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.309(e), or the service connection provisions relating to combat veterans found under 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. § 3.304(d) (2015).  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides only actual questions of law or fact).


ORDER

Service connection for bilateral upper and lower extremity peripheral neuropathy is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


